Citation Nr: 9934472	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of the appropriate evaluation for service-
connected rhinitis, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1992 to 
October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for rhinitis and assigned a noncompensable 
evaluation.  The Board remanded this claim in February 1997 
and again in February 1998.  The requested development has 
been accomplished, to the extent possible, and the case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Rhinitis is manifested by occasional crusting and morning 
congestion with normally developed sinuses.


CONCLUSION OF LAW

Rhinitis is no more than 0 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.31; Part 4, 
Diagnostic Code 6522 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for rhinitis and, as such, his claim for 
assignment of a higher evaluation is well-grounded.  38 
U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran. 38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

In the May 1994 rating decision on appeal, the RO reviewed 
the appellant's service-connected rhinitis under the old 
rating criteria for diseases of the nose and throat.  The 
criteria for diseases of the nose and throat changed in 
October 1996.  In the April 1998 supplemental statement of 
the case, the RO reviewed the appellant's service-connected 
rhinitis under the new criteria.  When a regulation changes 
after a claim has been filed but before the appeal process 
has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Both the old criteria and the new criteria will 
be laid out for the benefit of comparing the two.  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) found that 38 
U.S.C.A. § 5110(g) prevented the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  Thus the new criteria may not apply to 
the veteran's claim for increase earlier than October 1996.  

Under the old criteria, chronic atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion warrants a 10 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 6501 (1995).  Chronic atrophic 
rhinitis with moderate crusting and ozena, atrophic changes 
warrants a 30 percent evaluation.  Id.  Chronic atrophic 
rhinitis with massive crusting and marked ozena with anosmia 
warrants a 50 percent evaluation.  Id.

Under the new criteria, allergic or vasomotor rhinitis 
without polyps but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 6522 (1999).  Allergic or vasomotor rhinitis 
with polyps warrants a 30 percent evaluation.  Id.

The Board notes that Diagnostic Codes 6523 and 6524 address 
bacterial rhinitis and granulomatous rhinitis respectively; 
however, no medical professional has entered such diagnoses, 
and thus the Board finds that such Diagnostic Codes are not 
applicable in evaluating the appellant's service-connected 
rhinitis.  See 38 C.F.R. Part 4, Diagnostic Codes 6523, 6524 
(1999).

In every instance where the schedule does not provide a 
noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1995 & 1999).

The veteran testified at his March 1995 RO hearing that his 
sinuses were always clogged up and that he would get bad 
headaches.  At his June 1997 Board hearing, the veteran 
testified that he had crusting and sinus problems on a daily 
basis.  

A review of the clinical evidence shows that a December 1993, 
examination of the nasal vestibule, the septum, and the flora 
of the nose revealed normal findings.  The right and left 
nasal cavities were congested.  The VA examiner stated that 
there was no evidence of any drainage in the nose, pharynx, 
or nasopharynx.  In March 1997, the appellant's nose was 
reported as normal.  In March 1998, examination of the nose 
revealed edematous mucosa, and the septum midline revealed 
dry crusts.  Radiographs of the appellant's sinuses at that 
time were unremarkable.  At the time of the March 1998 
examination, the appellant's nose, sinuses, and throat were 
unremarkable.  The VA examiner entered a diagnosis of 
perennial rhinitis, remote without clinical consequence.  The 
VA examiner noted that there was no evidence of active 
sinusitis.  

In reviewing the evidence as to the old criteria, the Board 
finds that the veteran's  service-connected rhinitis does not 
meet the criteria for a compensable evaluation.  
Specifically, there is no evidence that there is definite 
atrophy of intranasal structure or moderate secretion to 
warrant a 10 percent evaluation.  38 C.F.R. § 4.31. 
Diagnostic Code 6501.  The veteran's assertions of daily 
crusting and sinus problems are not corroborated by the 
clinical evidence.  As for the new criteria, the Board finds 
that the veteran's service-connected rhinitis does not meet 
the criteria for a 10 percent evaluation.  See 38 C.F.R. 
§ 4.31; Part 4, Diagnostic Code 6522.  Specifically, there 
has been no evidence that the appellant has greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side to warrant a 10 percent 
evaluation.  Id.  In fact, radiographs taken of the sinuses 
in March 1998 were unremarkable, and there was no active 
sinusitis shown.  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis. For example, it has 
not been shown that the veteran's rhinitis has resulted in 
frequent hospitalizations or caused marked interference in 
his employment. The Board concurs in the RO's conclusion that 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 
8 Vet. App. at 227.  



ORDER

Entitlement to a compensable evaluation for rhinitis is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

